PER CURIAM:
Gabriel A. Antonio appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion filed in his petition for writ of injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Antonio v. Arlington County’s Commonwealth Attorney, No. 1:05— cv-00510-JCC (E.D.Va. Jan. 17, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before' the court and argument would not aid the decisional process.

AFFIRMED